DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on April 21, 2021.  Claims 2 and 15 have been cancelled.  Claims 1, 3-10, 14, and 16-26 are currently pending and under examination.
Any objections and rejections not reiterated below are hereby withdrawn.
Withdrawal of Rejections



The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn based on the amendment to the claim.
The rejection of claim(s) 1, 3, 5, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Reitinger et al. (10/16/2020 IDS; document NPL #2) is withdrawn based on the amendment to the claims, particularly reference to MIC-1 human serum albumin fusion protein in claims 1 and 14.
The rejection of claim(s) 1, 3 and 8 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Rosen et al. (10/16/2020 IDS; U.S. Patent Application Publications document #1-US 2008/0004206 A1) is withdrawn based on the amendment to the claims, particularly reference to MIC-1 human serum albumin fusion protein in claim 1.
The rejection of claims 1-10 and 14-26 under 35 U.S.C. 103 as being unpatentable over Reitinger et al. (10/16/2020 IDS; document NPL #2), Rosen et al. (10/16/2020 IDS; U.S. Patent Application Publications document #1-US 2008/0004206 A1), Van Urk et al. (U.S. Patent 

Pending Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-10, 14, and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Reitinger et al. (10/16/2020 IDS; document NPL #2), Rosen et al. (10/16/2020 IDS; U.S. Patent Application Publications document #1-US 2008/0004206 A1), Lindhout et al. (U.S. .
Reitinger et al. disclose the expression of hyaluronidase as a fusion with human serum albumin.  The expression was using Pichia Pastoris.  The expressed protein was in the supernatant and applied to a cation exchange column using a 50 mM sodium acetate pH 5.0 loading buffer.  The column was washed and then eluted using a salt gradient from 0-1 M NaCl (see abstract, pages 227-228, Recombinant protein expression and Ion exchange chromatography sections, and Figure 2).
Rosen et al. disclose the purification of albumin fusion proteins.  The fusion protein is loaded on a DEAE-Sepharose Fast Flow column (anion exchange), washed, and protein eluted with a linear gradient of NaCl from 0 to .4 M NaCl in 20 mM Tris/HCl, pH 8.0.  The fractions eluted were pooled and loaded on Butyl650S column.  The protein was eluted using gradient of ammonium sulfate.  Those fractions were again pooled, diafiltered against 10 mM Na2HPO4/citric acid, pH 5.75 and loaded onto a SP-Sepharose Fast Flow column (cation exchange).  The protein was eluted with a NaCl linear gradient from 0 to 0.5 M (see [1068] and [1460]).
Lindhout et al. disclose the fusion of albumin to a microphage inhibitory cytokine-1 protein (also known as GDF-15).  The peptide can be used in a pharmaceutical composition.  The pharmaceutical can be used to treat obesity or hyperglycemia (see entire document, particularly e.g. claims 1, 11, 13, 17, and 18). 
Chopra et al. disclose fusion polypeptides comprising serum albumin or a functional variant thereof and GDF15 protein or a functional variant thereof, and to pharmaceutical compositions that contain the fusion polypeptides, nucleic acids that encode the fusion 
Van Urk et al. discloses a process for purifying an albumin solution, the process comprising the step of subjecting a first albumin solution of pH8.0-9.5, and having a conductivity in the range of 1 to 75 mS/cm, to an affinity chromatography step which is run in negative mode with respect to the albumin and which utilizes an affinity matrix comprising immobilized dihydroxyboryl groups, thereby obtaining a purified albumin solution.  The process comprises a series of chromatography, concentration, and diafiltration steps (see entire document, particularly abstract, claims 1, 35, 45, and 46).
Ohya et al. disclose a method for the sterilization of recombinant human serum albumin pharmaceutical preparations.  Ohya et al. disclose the use of sodium caprylate  and cysteine for stabilization during the process of purification of albumin in order to increase recovery of albumin (see [0032] and [0063]).  Ohya et al. disclose the use of cation exchange, hydrophobic chromatography, and anion exchange (see [0016]).
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Therefore, it would have been obvious to the person having ordinary skill in the art to purify an aqueous recombinant human serum albumin fusion as currently claimed, because the methods of using ion exchange chromatography and elution with gradients of cations at various pH and buffers were used to purify aqueous recombinant albumin and it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947.  The examiner can normally be reached on 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






June 5, 2021
/ANAND U DESAI/Primary Examiner, Art Unit 1656